      Case: 3:21-cr-00091-wmc Document #: 9 Filed: 09/22/21 Page 1 of 1


                                                                                            DOC 0
                     IN THE UNITED STATES DISTRICT COURT                               ,,.CC ' l /F /1 ED
                    FOR THE WESTERN DISTRICT OF WISCONSIN
                                                                                    2021 SEP 22 PM 2: 15
-----------------------------
                                      p Tr: R '? r' ::. 1 !t< H
UNITED STATES OF AMERICA INDICTMENT CLERK US !S-- iJ; \:R:

              V.                               CaseNo._2_l __          ~_R_-o 9 1 wc:wc
                                                    18 U.S.C. § 113(a)(8)
MOHAMMAD HAROON IMAAD,

                            Defendant.



THE GRAND JURY CHARGES:

                                         COUNTl

       On or about September 7, 2021, in the Western District of Wisconsin, the

defendant,

                           MOHAMMAD HAROON IMAAD,

within the special maritime and territorial jurisdiction of the United States, namely Fort

McCoy, Monroe County, Wisconsin, assaulted B.I., his spouse and intimate partner, by

sh·angling, suffocating, and attempting to sh·angle and suffocate B.I.

             (h1 violation of Title 18, United States Code, Section 113(a)(8)).

                                          A TRUE BILL


                                          PRE~       GJUROR

                                          Indictment returned:     (}tf {1;i{ Z (
